PER CURIAM.
Vel Tyler petitions this court for a writ of mandamus, contending that the Circuit Court in and for Alachua County has unreasonably delayed disposition of his motion for postconvietion relief. Having now considered the petition and the response filed on behalf of respondent State of Florida, we agree with petitioner. See Bernard v. State, 734 So.2d 606 (Fla. 1st DCA 1999).
The petition for writ of mandamus is granted and the circuit court is directed to act on the motion within 30 days of issuance of mandate in this proceeding by either acting on the motion or by entering an order which sets an evidentiary hearing to be conducted within a reasonable time after entry of the order.
PETITION GRANTED.
ERVIN, BOOTH and KAHN, JJ., concur.